 

Exhibit 10.1



 

EXECUTION VERSION

 

SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT

 

AMONG

 

GLASSESOFF INC.

 

AND

 

THE INVESTORS PARTY HERETO

 

 

 



 

EXECUTION VERSION

 

TABLE OF CONTENTS

 



    Page Article I DEFINITIONS 1     1.1 Definitions 1       Article II PURCHASE
AND SALE 6       2.1 Closing 6 2.2 Closing Deliveries 6       Article III
REPRESENTATIONS AND WARRANTIES 7       3.1 Representations and Warranties of the
Company 7 3.2 Representations and Warranties of the Investors 11       Article
IV OTHER AGREEMENTS OF THE PARTIES 15       4.1 Transfer Restrictions 15 4.2 Use
of Proceeds 17 4.3 Resale Registration 17       Article V CONDITIONS 20      
5.1 Conditions Precedent to the Obligations of the Investors 20 5.2 Conditions
Precedent to the Obligations of the Company 21       Article VI INDEMNIFICATION
22       6.1 Indemnification of Investors 22 6.2 Conduct of Indemnification
Proceedings 22       Article VII MISCELLANEOUS 23       7.1 Termination 23 7.2
Fees and Expenses 23 7.3 Entire Agreement; Further Assurances 23 7.4 Notices 23
7.5 Amendments; Waivers 24 7.6 Construction 24 7.7 Successors and Assigns 24 7.8
No Third-Party Beneficiaries 24 7.9 Governing Law; Venue; Waiver of Jury Trial
25 7.10 Survival 25 7.11 Execution 25 7.12 Severability 25 7.13 Independent
Nature of Investors’ Obligations and Rights 26 7.14 Representations 26

 



 

 







 

SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT

 

THIS SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT, dated as of
September 17, 2015 (this “Agreement”), is by and among GlassesOff Inc., a Nevada
corporation with headquarters located at 5 Jabotinski St. POB 12, Ramat Gan,
Israel 5252006 (the “Company”), and each investor identified on the signature
pages hereto (each, an “Investor” and collectively, the “Investors”).

 

RECITALS

 

A.           The Company and each Investor are executing and delivering this
Agreement in reliance upon the exemptions from registration afforded by, in the
case of U.S. Investors, Section 4(a)(2) of the Securities Act of 1933, as
amended (the “Securities Act”), and Rule 506(b) of Regulation D (“Regulation D”)
as promulgated by the United States Securities and Exchange Commission (the
“SEC”) thereunder, and, in the case of non-U.S. Investors, Regulation S
(“Regulation S”), as promulgated by the SEC under the Securities Act.

 

B.           Each Investor, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, that aggregate number of Units (each a “Unit” and the aggregate
amount of Units purchased by all Investors together, the “Purchased Units”), set
forth across from such Investor’s name on the Schedule of Investors.

 

C.           Each Unit comprises: (i) $1,000 aggregate principal amount of the
Company’s 8% Senior Convertible Notes due 2018, in the form attached as Exhibit
B (the “Notes”), which may be converted on the terms and subject to the
conditions contained in the Notes, into shares of the Company’s common stock,
$0.001 par value per share (“Common Stock” and the Common Stock issuable upon
conversion of the Notes, the “Note Conversion Shares”); and (ii) a five-year
warrant, in the form attached as Exhibit C, to purchase a number of shares of
Common Stock equal to $1,500 divided by the Initial Conversion Price, at an
exercise price equal to the Initial Conversion Price (the “Warrants” and each, a
“Warrant” and the Common Stock issuable upon exercise of the Warrants, the
“Warrant Conversion Shares” and the Warrant Conversion Shares together with the
Note Conversion Shares, the “Conversion Shares”, and the Notes, Warrants and
Conversion Shares together, the “Purchased Securities”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors,
intending to be legally bound hereby, agree as follows:

 

Article I
DEFINITIONS

 

1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

 

 

 

  

“Agreement” has the meaning set forth in the Preamble.

 

“Allowable Grace Period” has the meaning set forth in Section 4.3(b)(ix).

 

“Business Day” means any day other than Saturday, Sunday, any day which shall be
a federal legal holiday in the United States or any day on which banking
institutions in The State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Purchased Units
pursuant to Section 2.1.

 

“Closing Date” means the second (2nd) Trading Day after the date on which this
Agreement has been executed and delivered by all parties hereto, unless on such
date the conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 (other than
those to be satisfied at the Closing) shall not have been satisfied or waived in
writing, in which case the Closing Date shall be on the second (2nd) Trading Day
after the date on which the last to be satisfied or waived of the conditions set
forth in Sections 2.1, 2.2, 5.1 and 5.2 (other than those to be satisfied at the
Closing) shall have been satisfied or waived.

 

“Common Stock” has the meaning set forth in the Recitals.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Counsel” means Greenberg Traurig, P.A.

 

“Conversion Shares” has the meaning set forth in the Recitals.

 

“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.

 

“Disclosure Materials” has the meaning set forth in Section 3.1(g).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“FINRA” has the meaning set forth in Section 3.2(c).

 

“GAAP” United States generally accepted accounting principles applied on a
consistent basis during the periods involved.

 

“Grace Period” has the meaning set forth in Section 4.3(b)(ix).

 

2 

 



 

“Indebtedness” means, with respect to any Person, without duplication (A) all
indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (other than trade
payables entered into in the ordinary course of business), (C) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, and (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by such Person, even though such Person
which owns such assets or property has not assumed or become liable for the
payment of such indebtedness.

 

“Indemnified Person” has the meaning set forth in Section 6.2.

 

“Initial Conversion Price” means an amount equal to 80% multiplied by the
average VWAP for the thirty consecutive Trading Days immediately prior to the
Closing Date.

 

“Investor” has the meaning set forth in the Preamble.

 

“Investor Party” has the meaning set forth in Section 6.1.

 

“Lien” means any lien, charge, claim, security interest, pledge encumbrance,
right of first refusal, preemptive right or other restriction.

 

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, reasonable attorneys’ fees.

 

“Material Adverse Effect” means any condition, circumstance, or situation that
may result in, or reasonably be expected to result in (i) a material adverse
effect on the legality, validity or enforceability of this Agreement or any of
the Transaction Documents, (ii) a material adverse effect on the results of
operations, assets, business or condition (financial or otherwise) of the
Company and its Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform its obligations hereunder or under
any of the Transaction Documents in any material respect on a timely basis;
provided, however, that with respect to the immediately preceding clause (ii),
none of the following shall be deemed in themselves to constitute, and none of
the following shall be taken into account in determining whether there has been,
a Material Adverse Effect: (a) any change generally affecting the economy,
financial markets or political, economic or regulatory conditions in the United
States, the State of Israel or any other geographic region in which the Company
and its subsidiaries conduct business (except, in each case, to the extent that
the Company or such subsidiary is disproportionately adversely affected relative
to other participants in the industries in which the Company or such subsidiary
participate), (b) general financial, credit or capital market conditions,
including interest rates or exchange rates, or any changes therein, (c)
conditions (or changes therein) in any industry or industries in which the
Company operates (including seasonal fluctuations) to the extent that such
conditions do not disproportionately have a greater adverse impact on the
Company and its subsidiaries, taken as a whole, relative to other companies
operating in such industry or industries, (d) the announcement or pendency of
this Agreement and the transactions contemplated hereby or (e) changes in
applicable law or GAAP (or, in each case, any interpretations thereof).

 

3 

 



 

“Material Contract” means any contract of the Company that has been filed or was
required to have been filed as an exhibit to the SEC Reports pursuant to Item
601(b)(10) of Regulation S-K.

 

“Notes” has the meaning set forth in the Recitals.

 

“Options” means any outstanding rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, a
government or any department or agency thereof and any other legal entity.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.

 

“Purchased Securities” has the meaning set forth in the Recitals.

 

“Purchased Units” has the meaning set forth in the Recitals.

 

“Registrable Securities” means (i) the Conversion Shares and (ii) any shares of
capital stock issued or issuable with respect to the Conversion Shares as a
result of any stock split, dividend, distribution, recapitalization or similar
transaction; provided, that the Registrable Securities shall cease to be
Registrable Securities when (a) a registration statement covering such
Registrable Securities has been declared effective by the SEC and such
Registrable Securities have been disposed of pursuant to such effective
registration statement, or (b) solely in the case of non-affiliates of the
Company, such Registrable Securities may be sold without restrictions or other
limitations pursuant to Rule 144 (or any successor provision) under the
Securities Act (including, without limitation, volume restrictions) and without
the need for current public information required by Rule 144(c)(1).

 

“Registration Period” has the meaning set forth in Section 4.3(b)(i).

 

“Registration Statement” has the meaning set forth in Section 4.3(a).

 

“Regulation D” has the meaning set forth in the Recitals.

 

“Representatives” has the meaning set forth in Section 7.14.

 

“Required Approvals” has the meaning set forth in Section 3.1(p).

 

“Rule 144” means Rule 144 promulgated by the SEC under the Securities Act.

 

4 

 



 

“Schedule of Investors” means the list of Investors attached hereto as Annex A.

 

“SEC” has the meaning set forth in the Recitals.

 

“SEC Reports” has the meaning set forth in Section 3.1(g).

 

“Securities Act” has the meaning set forth in the Recitals.

 

“Shares” means shares of Common Stock.

 

“Short Sales” means and includes, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act and
all types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, short sales, swaps, derivatives and similar arrangements (including
on a total return basis), and sales and other transactions through non-U.S.
broker-dealers or foreign regulated brokers.

 

“Subsidiary” means the following subsidiaries of the Company: (i) Ucansi Inc., a
Delaware corporation, and (ii) EYEKON E.R.D. LTD., an Israeli company.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTCBB), or (ii) if the Common Stock is not listed or
quoted on a Trading Market (other than the OTCBB), a day on which the Common
Stock is traded in the over-the-counter market, as reported by the OTCBB, or
(iii) if the Common Stock is not listed or quoted on any Trading Market, a day
on which the Common Stock is quoted in the over-the-counter market as reported
by the Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or the OTCBB on which the Common Stock is listed or quoted for trading on
the date in question.

 

“Transaction” has the meaning set forth in Section 3.2(j).

 

“Transaction Documents” means this Agreement, including the schedules, annexes
and exhibits attached hereto, the Notes, the Warrants and each of the other
agreements or instruments entered into or executed by the parties hereto in
connection with the transactions contemplated by this Agreement.

 

“Transfer Agent” means VStock Transfer, LLC, or any successor transfer agent for
the Company.

 

“Units” has the meaning set forth in the Recitals.

 

5 

 

 

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if the Common Stock is not then listed or quoted for trading on the
OTCBB and if prices for the Common Stock are then reported in the “Pink Sheets”
published by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported, or (c) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Investors and reasonably acceptable to
the Company, the fees and expenses of which shall be paid by the Company.

 

“Warrants” has the meaning set forth in the Recitals.

 

Article II
PURCHASE AND SALE

 

2.1          Closing. Subject to the terms and conditions set forth in this
Agreement, at the Closing, the Company shall issue and sell to each Investor,
and each Investor shall, severally and not jointly, purchase from the Company,
such number of Units set forth across from such Investor’s name on the Schedule
of Investors, at a purchase price equal to $1,000 per Unit. The date and time of
the Closing shall be 10:00 a.m., New York City Time, on the Closing Date. The
Closing shall take place at the offices of the Company Counsel, or at such other
location as the parties determine. Closing may take place by delivery of the
items to be delivered at Closing by facsimile or other electronic transmission.

 

2.2          Closing Deliveries.

 

(a)          At the Closing, the Company shall deliver or cause to be delivered
to each Investor:

 

(i)          a duly executed Note registered in the name of such Investor,
inclusive of such restrictive and other legends as set forth in Section 4.1(a)
hereof, for the aggregate principal amount equal to the number of Units set
forth on such Investor’s signature page to this Agreement multiplied by $1,000;
and

 

(ii)         a duly executed Warrant exercisable for a number of shares of
Common Stock equal to (x) $1,500 divided by the Initial Conversion Price,
multiplied by (y) the number of Units set forth on such Investor’s signature
page to this Agreement.

 

(b)          At the Closing, each Investor shall deliver or cause to be
delivered to the Company the following:

 

(i)          the purchase price set forth across from such Investor’s name on
the Schedule of Investors in U.S. dollars and in immediately available funds, by
wire transfer to an account designated in writing to such Investor by the
Company for such purpose;

 

(ii)         a completed and executed Investor Signature Page to this Agreement;

 

6 

 

 

 

(iii)        a completed Investor Questionnaire in the form attached hereto as
Exhibit A-1; and

 

(iv)        a completed and executed copy of the Investor Certificate attached
hereto as Exhibit A-2.

 

Article III
REPRESENTATIONS AND WARRANTIES

 

3.1          Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investors as follows:

 

(a)          Subsidiaries. The Company owns, directly or indirectly, all of the
capital stock or comparable equity interests of each Subsidiary free and clear
of any Lien (other than restrictions on transfer arising under applicable
securities laws), and all issued and outstanding shares of capital stock or
comparable equity interest of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights.

 

(b)          Organization and Qualification. The Company and each Subsidiary is
an entity duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization, as applicable, with
the requisite power and legal authority to own and use its properties and assets
and to carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation of any of the provisions of its certificate or
articles of incorporation, bylaws or other organizational or charter documents,
as applicable. The Company and each Subsidiary is duly qualified to do business
and is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect and no Proceeding has been instituted seeking to revoke, limit or curtail
such power or authority or qualification.

 

(c)          Authorization; Enforcement. The Company has the requisite corporate
power authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents to which it is a party and otherwise to carry
out its obligations hereunder and thereunder. The execution and delivery by the
Company of each of the Transaction Documents to which it is a party and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on the part of the Company,
and no further consent or action is required by the Company, its Board of
Directors or its stockholders. Each of the Transaction Documents to which it is
a party has been (or upon delivery will be) duly executed by the Company and is,
or when delivered in accordance with the terms hereof, will constitute, the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

7 

 



 

(d)          No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party, the issuance and
sale of the Units and the consummation by the Company of the transactions
contemplated hereby and thereby do not, and will not, (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
as applicable, (ii) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement (including any
Material Contract), credit facility, debt or other instrument (evidencing a
Company or Subsidiary debt or otherwise) or other understanding to which the
Company or any Subsidiary is a party or by which any property or asset of the
Company or any Subsidiary is bound, or affected, except to the extent that such
conflict, default, termination, amendment, acceleration or cancellation right
would not have or reasonably be expected to result in a Material Adverse Effect,
or (iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or any Subsidiary is subject or by which any material
property or asset of the Company or any Subsidiary is bound or affected, except
to the extent that such violation would not have or reasonably be expected to
result in a Material Adverse Effect.

 

(e)          The Purchased Securities. The Purchased Securities are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens (other than restrictions on transfer
arising under applicable securities laws) and will not be subject to preemptive
or similar rights of stockholders (other than those imposed by the Investors).

 

(f)          Capitalization. All outstanding shares of capital stock of the
Company and of each Subsidiary are duly authorized, validly issued, fully paid
and nonassessable and have been issued in compliance in all material respects
with all applicable securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase any capital stock of the Company or such Subsidiary.

 

(g)          SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the 12 months preceding the date hereof (the “SEC Reports” and ,
collectively with this Agreement and the schedules hereto, the “Disclosure
Materials”). As of their respective dates (or, if amended or superseded by a
filing prior to the Closing Date, then on the date of such filing), the SEC
Reports filed by the Company complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder, and none of the SEC Reports, when filed (or, if amended
or superseded by a filing prior to the Closing Date, then on the date of such
filing) by the Company, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing (or, if amended or superseded by a
filing prior to the Closing Date, then on the date of such filing). Such
financial statements have been prepared in accordance with GAAP, except as may
be otherwise specified in such financial statements, the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP or may be condensed or summary statements, and fairly present
in all material respects the consolidated financial position of the Company and
its consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments. All Material
Contracts to which the Company or any Subsidiary is a party or to which the
property or assets of the Company or any Subsidiary are subject are included as
part of or identified in the SEC Reports.

 

8 

 



 

(h)          Absence of Litigation. Except as disclosed in the SEC Reports,
there is no action, suit, claim, or Proceeding pending, or, to the Company’s
knowledge, threatened, before or by any court, public board, government agency,
self-regulatory organization or body that adversely affect or challenge the
legality, validity or enforceability of any of the Transaction Documents or that
would, individually or in the aggregate, have or be reasonably likely to result
in a Material Adverse Effect.

 

(i)          Compliance. Except as would not, individually or in the aggregate,
have or be reasonably likely to result in a Material Adverse Effect, (i) neither
the Company nor any Subsidiary is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company or any Subsidiary under), nor
has the Company or any Subsidiary received written notice of a claim that it is
in default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement (including any Material Contract) or instrument
to which it is a party or by which it or any of its properties is bound (whether
or not such default or violation has been waived), (ii) neither the Company nor
any Subsidiary is in violation of any order of any court, arbitrator or
governmental body, or (iii) neither the Company nor any Subsidiary is or has
been in violation of any statute, rule or regulation of any governmental
authority.

 

(j)          Title to Assets. Neither the Company nor any Subsidiary owns real
property. The Company and each Subsidiary has good and marketable title in all
personal property owned by them that is material to the business of the Company
and each Subsidiary, in each case free and clear of all Liens, except for Liens
that do not, individually or in the aggregate, have or are reasonably likely to
result in a Material Adverse Effect. Any real property and facilities held under
lease by the Company or any Subsidiary is held by it under valid, subsisting and
enforceable leases of which the Company and each Subsidiary is in material
compliance.

 

(k)          Intellectual Property. The Company and its subsidiaries own or
possess adequate rights or licenses to use all material trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. Except for matters described in the SEC Documents,
or matters which would not be reasonably likely to have a Material Adverse
Effect, the Company and its Subsidiaries do not have any knowledge of any
violation or infringement by the Company or its Subsidiaries of trademark, trade
name rights, patents, patent rights, copyrights, inventions, licenses, service
names, service marks, service mark registrations, trade secret or other similar
rights of others, and, to the knowledge of the Company, there is no claim,
action or Proceeding being made or brought against, or to the Company’s
knowledge, being threatened against, the Company or its subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
violation or infringement; and the Company and its subsidiaries are unaware of
any facts or circumstances which might give rise to any of the foregoing. The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

9 

 



 

(l)          Insurance. The Company and each Subsidiary is insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses and locations in which
the Company and each Subsidiary is engaged. Neither the Company nor any
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business.

 

(m)        Internal Accounting Controls. The Company and each Subsidiary
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

(n)          Sarbanes-Oxley Act; Disclosure Controls. The Company is in
compliance in all material respects with applicable requirements of the
Sarbanes-Oxley Act of 2002 and applicable rules and regulations promulgated by
the SEC thereunder, except where such noncompliance would not have, individually
or in the aggregate, a Material Adverse Effect. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) and Rule
15d-15(e) under the Exchange Act).

 

(o)          Indebtedness. Except as disclosed in the SEC Reports and for the
issuance and sale of the Notes contemplated by this Agreement, neither the
Company nor any Subsidiary (i) has any outstanding Indebtedness, (ii) is in
violation of any term of and is not in default under any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect or (iii) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the reasonable
judgment of the Company’s officers, would have or is expected to result in a
Material Adverse Effect.

 

(p)          Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents
(including the issuance of the Units), other than (i) filings required by
applicable securities laws, (ii) the filing of a Notice of Sale of Securities on
Form D with the SEC under Regulation D, (iii) the filing of any requisite
notices and/or application(s) to any Trading Market for the issuance and sale of
the Units and the listing of the Purchased Securities for trading or quotation,
as the case may be, thereon in the time and manner required thereby and (iv)
those that have been made or obtained prior to the date of this Agreement
(collectively, the “Required Approvals”).

 

10 

 



 

(q)          Certain Fees. Except with respect to compensation payable to any of
the Company’s officers, directors and employees, no brokerage or finder’s fees
or commissions are or will be payable by the Company or any Subsidiaries to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents. The Investors shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section 3.1 that may be due in
connection with the transactions contemplated by the Transaction Documents.

 

(r)          Private Placement. Assuming the accuracy of the Investors’
representations and warranties set forth in Section 3.2 and their compliance
with their agreements contained in this Agreement, no registration under the
Securities Act is required for the offer and sale of the Purchased Securities by
the Company to the Investors pursuant to the terms of this Agreement.

 

(s)          No General Solicitation. Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Units by any form of
general solicitation or general advertising.

 

3.2          Representations and Warranties of the Investors. Each Investor
hereby, as to itself only and for no other Investor, represents and warrants to
the Company as follows:

 

(a)          Organization; Authority. Such Investor, if such Investor is not a
natural person, is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with the
requisite corporate, limited liability company, partnership or other power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The purchase by such Investor of the Units hereunder and the
consummation of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership or other action on
the part of such Investor. This Agreement and the Transaction Documents to which
such Investor is a party or has or will execute have been duly executed and
delivered by such Investor and constitute the valid and binding obligations of
such Investor, enforceable against it in accordance with their terms, except (i)
as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

11 

 



 

(b)          No Public Sale or Distribution. Such Investor is acquiring the
Purchased Securities in the ordinary course of business for its own account and
not with a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered under the Securities
Act or under an exemption from such registration and in compliance with
applicable federal and state securities laws, and such Investor does not have a
present arrangement to effect any distribution of any of the Purchased
Securities to or through any person or entity.

 

(c)          Non-U.S. Person. If such Investor’s address as set forth on such
Investor’s signature page to this Agreement is not a U.S. address, then such
investor represents and warrants that he, she or it is not a “U.S. person” as
defined in Rule 902 of Regulation S.

 

(d)          Accredited Investor; Investor Status. Such Investor is an
“accredited investor” as defined in Rule 501(a) under the Securities Act or a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act. Such Investor is not a registered broker dealer registered under
Section 15(a) of the Exchange Act, or a member of the Financial Industry
Regulatory Authority, Inc. (“FINRA”) or an entity engaged in the business of
being a broker dealer. Except as otherwise disclosed in writing to the Company
in such Investor’s Selling Stockholder Questionnaire, such Investor is not
affiliated with any broker dealer registered under Section 15(a) of the Exchange
Act, or a member of the FINRA or an entity engaged in the business of being a
broker dealer.

 

(e)          General Solicitation. Such Investor is not purchasing the Units as
a result of any advertisement, article, notice or other communication regarding
the Units published in any newspaper, magazine or similar media, broadcast over
television or radio, disseminated over the Internet or presented at any seminar
or any other general solicitation or general advertisement. Neither such
Investor, nor any Person acting on behalf of such Investor, has offered or sold,
and does not presently intend to offer and sell at any future time, any
Purchased Securities by any form of general solicitation or general advertising.

 

(f)          Experience of Such Investor; Risk of Loss. Such Investor has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Units, and has so evaluated the merits and risks of such investment. Such
Investor understands that it must bear the economic risk of its investment in
the Units indefinitely, and is able to bear such risk and is able to afford a
complete loss of such investment. Such Investor has the ability to bear the
economic risks of its prospective investment in the Units and can afford the
complete loss of such investment.

 

(g)          Access to Information. Such Investor acknowledges that it has
reviewed the Disclosure Materials and has been afforded: (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the Company and the terms and
conditions of the offering of the Units and the merits and risks of investing in
the Units; (ii) access to information (other than material non-public
information) about the Company and each Subsidiary and its financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate its investment; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.

 

12 

 



 

(h)          No Governmental Review. Such Investor understands that no U.S.
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Units or the fairness
or suitability of the investment in the Units nor have such authorities passed
upon or endorsed the merits of the offering of the Units.

 

(i)          No Conflicts. The execution, delivery and performance by such
Investor of this Agreement and the consummation by such Investor of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of such Investor or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Investor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Investor, except in the case of clauses (ii) and (iii)
above, for such that are not material and do not otherwise affect the ability of
such Investor to consummate the transactions contemplated hereby or perform its
obligations hereunder.

 

(j)          Prohibited Transactions; Confidentiality. Such Investor has not,
directly or indirectly, and no Person acting on behalf of or pursuant to any
understanding with such Investor has, engaged in any purchases or sales in any
of the Company’s securities, including derivatives thereof, including, without
limitation, any Short Sales involving any of the Company’s securities (a
“Transaction”), since the time that such Investor was first contacted by the
Company or any other Person regarding an investment in the Company. Such
Investor covenants that neither it nor any Person acting on its behalf or
pursuant to any understanding with such Investor will engage, directly or
indirectly, in any Transactions in the securities of the Company prior to the
time the transactions contemplated by this Agreement are publicly disclosed.

 

(k)          No Legal, Tax or Investment Advice. Such Investor understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company to the Investor in connection with the purchase of the Units
constitutes legal, tax or investment advice. Such Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Units and has
made its own assessment and has satisfied itself concerning the relevant tax and
other economic considerations relevant to its investment in the Units.

 

(l)          Reliance on Exemptions. Such Investor understands that the Units
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of U.S. federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and such Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Investor set forth herein and in the other
Transaction Documents in order to determine the availability of such exemptions
and the eligibility of such Investor to acquire the Units.

 

13 

 



 

(m)         Residency. Such Investor is a resident of that jurisdiction
specified below its address on the Schedule of Investors.

 

(n)          Transfer or Resale. Such Investor understands that: (i) the
Purchased Securities have not been and are not being registered under the
Securities Act, any U.S. state securities laws or the laws of any foreign
country or other jurisdiction, and may not be offered for sale, sold, assigned
or transferred unless (A) subsequently registered thereunder or (B) such
Investor shall have delivered to the Company an opinion of counsel, in a form
reasonably acceptable to the Company, to the effect that such Purchased
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration; (ii) any sale of
the Purchased Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Purchased Securities under circumstances in which
the seller (or the Person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) except as set forth in Section 4.3,
neither the Company nor any other Person is under any obligation to register the
Purchased Securities under the Securities Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder.

 

(o)          Legends. Such Investor understands that the certificates or other
instruments representing the Purchased Securities, except as set forth below,
shall bear any legend as required by the “blue sky” laws of any state and
restrictive legends in substantially the following forms (and a stop-transfer
order may be placed against transfer of such stock certificates):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED OR SOLD WITHIN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS (I) AS PART
OF THEIR DISTRIBUTION AT ANY TIME OR (II) OTHERWISE UNTIL SIX MONTHS AFTER THE
LATER OF THE COMMENCEMENT OF THE OFFERING THEREOF AND THE CLOSING DATE, EXCEPT
IN EITHER CASE IN ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT. NO
HEDGING TRANSACTION CAN BE CONDUCTED WITH REGARD TO THE SECURITIES EXCEPT AS
PERMITTED BY THE SECURITIES ACT. TERMS USED ABOVE HAVE THE MEANINGS GIVEN TO
THEM BY REGULATION S PROMULGATED UNDER THE SECURITIES ACT.

 

14 

 



 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY APPLICABLE STATE
SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS.

 

Such Investor understands that the legends set forth above shall be removed and
the Company shall issue a certificate or other instrument without such legend to
the holder of the Purchased Securities upon which it is stamped, if, unless
otherwise required by state securities laws, (i) such Purchased Securities (x)
are registered for resale pursuant to an effective registration statement under
the Securities Act and (y) are resold pursuant to such registration statement or
(ii) in connection with a sale, assignment or other transfer pursuant to Rule
144, such holder provides the Company with an opinion of a law firm reasonably
acceptable to the Company, in a form reasonably acceptable to the Company, to
the effect that such sale, assignment or transfer may be made in compliance with
Rule 144.

 

Article IV
OTHER AGREEMENTS OF THE PARTIES

 

4.1          Transfer Restrictions.

 

(a)          The Investors covenant that the Purchased Securities will be
disposed of only pursuant to an effective registration statement under, and in
compliance with the requirements of, the Securities Act or pursuant to an
available exemption from the registration requirements of the Securities Act,
and in compliance with applicable state securities laws. In connection with any
transfer of Purchased Securities other than pursuant to an effective
registration statement or to the Company, the Company may require the transferor
to provide to the Company an opinion of counsel selected by the transferor, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration under
the Securities Act. Notwithstanding the foregoing, the Company hereby consents
to and agrees to register on the books of the Company and with its Transfer
Agent, without any such legal opinion, except to the extent that the transfer
agent requests such legal opinion, any transfer of Purchased Securities by an
Investor to an Affiliate of such Investor, provided that such transfer does not
involve a “sale” within the meaning of Section 2(a)(3) of the Securities Act and
provided that such Affiliate does not request any removal of any existing
legends on any certificate evidencing the Purchased Securities.

 

(b)          The Investors agree to the imprinting, until no longer required by
this Section 4.1, of the legends, in substantially the following form, on any
certificate or other instrument evidencing any of the Purchased Securities:

 

15 

 



 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED OR SOLD WITHIN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS (I) AS PART
OF THEIR DISTRIBUTION AT ANY TIME OR (II) OTHERWISE UNTIL SIX MONTHS AFTER THE
LATER OF THE COMMENCEMENT OF THE OFFERING THEREOF AND THE CLOSING DATE, EXCEPT
IN EITHER CASE IN ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT. NO
HEDGING TRANSACTION CAN BE CONDUCTED WITH REGARD TO THE SECURITIES EXCEPT AS
PERMITTED BY THE SECURITIES ACT. TERMS USED ABOVE HAVE THE MEANINGS GIVEN TO
THEM BY REGULATION S PROMULGATED UNDER THE SECURITIES ACT.

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY APPLICABLE STATE
SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS.

 

Certificates or another instrument evidencing the Purchased Securities shall not
be required to contain such legend or any other legend (i) following any sale of
such Purchased Securities pursuant to an effective registration statement under
the Securities Act, (ii) pursuant to Rule 144 if the holder provides the Company
with a legal opinion (and the documents upon which the legal opinion is based)
reasonably acceptable to the Company to the effect that the Purchased Securities
can be sold under Rule 144 or (iii) if the holder provides the Company with a
legal opinion (and the documents upon which the legal opinion is based)
reasonably acceptable to the Company to the effect that the legend is not
required under applicable requirements of the Securities Act (including
controlling judicial interpretations and pronouncements issued by the Staff of
the SEC). The Company will no later than five (5) Trading Days following the
delivery by an Investor to the Company or the Transfer Agent (if delivery is
made to the Transfer Agent a copy shall be contemporaneously delivered to the
Company) of (x) a legended certificate representing the applicable Purchased
Securities (other than the Warrants and the Notes) and any necessary instruments
of transfer and (y) evidence reasonably satisfactory to the Company and its
counsel of the occurrence of any of (i) through (iii) above (including any
applicable investor and broker representation letters and the delivery of any
legal opinion referred to therein, as applicable), deliver or cause to be
delivered to such Investor (or a transferee of such Investor, as applicable) a
certificate or book-entry (including shares transferred via DWAC or similar
methodology by DTC) representing such Purchased Securities (other than the
Warrants and the Notes) that is free from all restrictive and other legends. The
Company may not make any notation on its records or give instructions to the
Transfer Agent that expand the restrictions on transfer set forth in this
Section 4.1.

 

16 

 



 

(c)          Lockup. Notwithstanding anything to the contrary contained in this
Agreement, during the period commencing on the Closing Date and ending on the
one-year anniversary of the Closing Date, no Investor shall, and each investor
agrees that it shall not, effect any sale of any Conversion Shares on any
Trading Market.

 

4.2          Use of Proceeds. The Company intends to use the net proceeds from
the sale of the Units to fund research and development, future potential
acquisitions, working capital and general corporate purposes. The Company also
may use a portion of the net proceeds, currently intended for general corporate
purposes, to acquire or invest in technologies, products or services that
complement its business.

 

4.3          Resale Registration.

 

(a)          Demand Registration. On one occasion at any time during the
one-year period immediately following conversion of all of the issued and
outstanding Notes, Investors who held, immediately prior to conversion, in
excess of 50% of the issued and outstanding Notes may request in writing that
the Company prepare and, as soon as reasonably practicable, the Company shall,
file with the SEC, a registration statement on Form S-1 or such other form under
the Securities Act as is then available to the Company (including the
prospectus, amendments and supplements to such registration statement or
prospectus, including pre- and post-effective amendments, all exhibits thereto
and all material incorporated by reference or deemed to be incorporated by
reference, if any, in such registration statement, the “Registration
Statement”), providing for the resale from time to time by the Investors of any
and all Registrable Securities. The Company agrees to use its reasonable best
efforts to cause the Registration Statement to be declared effective by the SEC
as soon as practicable following such filing. The Company shall promptly, and in
any event within five (5) Trading Days, notify the Investors of the
effectiveness of the Registration Statement. The Company shall maintain the
effectiveness of the Registration Statement for so long as there are any
Registrable Securities outstanding, with respect to such Registrable Securities.

 

(b)          Related Obligations. The Company shall use its reasonable best
efforts to effect the registration of the Registrable Securities in accordance
with the intended method of disposition thereof, and, pursuant thereto, the
Company shall have the following obligations:

 

17 

 



 

(i)          The Company shall promptly prepare and file with the SEC the
Registration Statement with respect to all the Registrable Securities and use
its reasonable best efforts to cause the Registration Statement to become
effective as soon as practicable after such filing. Subject to Allowable Grace
Periods, the Company shall keep the Registration Statement effective (and the
prospectus contained therein available for use) pursuant to Rule 415 for resales
by the Investors on a delayed or continuous basis at then-prevailing market
prices (and not fixed prices) at all times for so long as there remain
outstanding any Registrable Securities (the “Registration Period”).
Notwithstanding anything to the contrary contained in this Agreement, the
Company shall ensure that, when filed and at all times while effective, the
Registration Statement (1) shall not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein (in the case of prospectuses, in the
light of the circumstances in which they were made) not misleading and (2) will
disclose (whether directly or through incorporation by reference to other SEC
filings to the extent permitted) all material information regarding the Company
and its securities. The Company shall submit to the SEC, within five (5) days
after the Staff of the SEC advises the Company (orally or in writing, whichever
is earlier) that the Staff either will not review the Registration Statement or
has no further comments on the Registration Statement (as the case may be), a
request for acceleration of effectiveness of the Registration Statement to a
time and date not later than forty-eight (48) hours after the submission of such
request.

 

(ii)         Subject to Section 4.3(b)(ix), the Company shall prepare and file
with the SEC such amendments (including, without limitation, post-effective
amendments) and supplements to the Registration Statement and the prospectus
used in connection with the Registration Statement, which prospectus is to be
filed pursuant to Rule 424 promulgated under the Securities Act, as may be
necessary to keep the Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
Securities Act. In the case of amendments and supplements to the Registration
Statement which are required to be filed pursuant to this Agreement (including,
without limitation, pursuant to this Section 4.3(b)(ii)) by reason of the
Company filing a report on Form 10-Q or Form 10-K or any analogous report under
the Exchange Act, the Company shall, if permitted under the applicable rules and
regulations of the SEC, have incorporated such report by reference into the
Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC on or prior to the tenth (10th) Trading Day following
the date on which the Exchange Act report is filed with the SEC which created
the requirement for the Company to amend or supplement the Registration
Statement.

 

(iii)        The Company shall promptly furnish to each Investor, without
charge, (i) upon request, after the same is prepared and filed with the SEC, a
reasonable number of copies of the Registration Statement and any amendment(s)
and supplement(s) thereto, including, if so requested, the financial statements
and schedules filed therewith, all documents incorporated therein by reference,
all exhibits and each preliminary prospectus and (ii) upon request, upon the
effectiveness of the Registration Statement, two (2) copies of the prospectus
included in the Registration Statement and all amendments and supplements
thereto (or such other number of copies as such Investor may reasonably request
from time to time).

 

18 

 



 

(iv)        The Company shall use its reasonable best efforts to (i) register
and qualify, unless an exemption from registration and qualification applies,
the resale by Investors of the Registrable Securities covered by the
Registration Statement under such other securities or “blue sky” laws of
jurisdictions in the United States as shall be reasonably appropriate for the
distribution of the Registrable Securities covered by the Registration
Statement, (ii) prepare and file in those jurisdictions, such amendments
(including, without limitation, post-effective amendments) and supplements to
such registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 4.3(b)(iv), (y) subject itself to general taxation in any
such jurisdiction, or (z) file a general consent to service of process in any
such jurisdiction. The Company shall promptly notify each Investor who holds
Registrable Securities of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.

 

(v)         The Company shall (i) use reasonable best efforts to prevent the
issuance of any stop order or other suspension of effectiveness of the
Registration Statement or the use of any prospectus contained therein, or the
suspension of the qualification, or the loss of an exemption from qualification,
of any of the Registrable Securities for sale in any jurisdiction and, if such
an order or suspension is issued, to obtain the withdrawal of such order or
suspension as soon as reasonably practicable and (ii) notify each Investor who
holds Registrable Securities of the issuance of such order and the resolution
thereof or its receipt of actual notice of the initiation or threat of any
proceeding for such purpose.

 

(vi)        Without limiting any obligation of the Company under this Agreement,
the Company shall use its reasonable best efforts either to (i) cause all of the
Registrable Securities to be listed on each securities exchange on which
securities of the same class or series issued by the Company are then listed, if
any, if the listing of such Registrable Securities is then permitted under the
rules of such exchange, or (ii) secure designation and quotation of all of the
Registrable Securities on the applicable Trading Market.

 

(vii)       The Company shall make generally available to its security holders
as soon as practical, but not later than ninety (90) days after the close of the
period covered thereby, an earnings statement (in form complying with, and in
the manner provided by, the provisions of Rule 158 under the Securities Act)
covering a twelve-month period beginning not later than the first day of the
Company’s fiscal quarter next following the effective date of the Registration
Statement.

 

(viii)      The Company shall otherwise use its reasonable best efforts to
comply with all applicable rules and regulations of the SEC in connection with
the Registration Statement.

 

19 

 



 

(ix)         Notwithstanding anything to the contrary herein (but subject to the
last sentence of this Section 4.3(b)(ix)), at any time after the date on which
the Registration Statement is declared effective by the SEC, the Company may
delay the disclosure of material, non-public information concerning the Company
or any of its Subsidiaries, the disclosure of which at the time is not, in the
good faith opinion of the board of directors or any named executive officer of
the Company, in the best interest of the Company or otherwise required by law or
under this Agreement (a “Grace Period”), provided that the Company shall
promptly notify the Investors in writing of the (i) existence of material,
non-public information giving rise to a Grace Period (provided that in each such
notice the Company shall not disclose the content of such material, non-public
information to any of the Investors) and the date on which such Grace Period
will begin and (ii) date on which such Grace Period ends, provided further that
(I) no Grace Period shall exceed thirty (30) consecutive days and during any
three hundred sixty five (365) day period all such Grace Periods shall not
exceed an aggregate of sixty (60) days, (II) the first day of any Grace Period
must be at least three (3) Trading Days after the last day of any prior Grace
Period and (III) no Grace Period may exist during the thirty (30) Trading Day
period immediately following the effective date of the Registration Statement
(each, an “Allowable Grace Period”). For purposes of determining the length of a
Grace Period above, such Grace Period shall begin on and include the date the
Company delivers to the Investors the notice referred to in clause (i) above and
shall end on and include the later of the date the Company delivers to the
Investors the notice referred to in clause (ii) above and the date referred to
in such notice. Notwithstanding anything to the contrary contained in this
Section 4.3(b)(ix), the Company shall cause its transfer agent to deliver
unlegended shares of Common Stock to a transferee of an Investor in accordance
with the terms of this Agreement in connection with any sale of Registrable
Securities with respect to which such Investor has entered into a contract for
sale, and delivered a copy of the prospectus included as part of the
Registration Statement to the extent applicable, prior to such Investor’s
receipt of the notice of a Grace Period and for which the Investor has not yet
settled.

 

(c)          Obligations of the Investors. Each Investor shall furnish to the
Company such information regarding itself, the Registrable Securities held by
it, and the intended method of disposition of such securities as the Company
shall reasonably request and as shall be required in connection with the
registration of the Registrable Securities, and shall execute such documents in
connection with such registration as the Company may reasonably request. Each
Investor, by such Investor’s acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of the Registration Statement, unless such
Investor has notified the Company in writing of such Investor’s election to
exclude all of such Investor’s Registrable Securities from the Registration
Statement.

 

(d)          Expenses of Registration. All expenses incurred in connection with
the Registration Statement, excluding underwriters’ discounts and commissions,
but including without limitation all registration, filing and qualification
fees, word processing, duplicating, printers’ and accounting fees, stock
exchange fees, messenger and delivery expenses, all fees and expenses of
complying with state securities or blue sky laws and the fees and disbursements
of counsel for the Company shall be paid by the Company.

 

Article V
CONDITIONS

 

5.1          Conditions Precedent to the Obligations of the Investors. The
obligation of each Investor to acquire Units at the Closing is subject to the
satisfaction, unless waived in writing by such Investor, at or before the
Closing, of each of the following conditions:

 

20 

 

  

(a)          Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct in all material
respects as of the date when made and as of the Closing Date as though made on
and as of the Closing Date (except for those representations and warranties that
speak as of a specific date, which shall be true and correct in all material
respects as of such specified date).

 

(b)          Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.

 

(c)          Approvals. The Company shall have obtained all governmental,
regulatory or third party consents and approvals, if any, necessary for the sale
of the Units (including all Required Approvals), all of which shall be and
remain so long as necessary in full force and effect.

 

(d)          Absence of Litigation. No action, suit or proceeding by or before
any court or any governmental body or authority, against the Company or any
Subsidiary or pertaining to the transactions contemplated by this Agreement or
their consummation, shall have been instituted on or before the Closing Date,
which action, suit or proceeding would, if determined adversely, have or
reasonably be expected to result in, a Material Adverse Effect.

 

(e)          Transaction Documents. The Company shall have executed each of the
Transaction Documents to which it is a party and delivered the same to the
Investors.

 

(f)          No Injunction. No Proceeding shall have been filed and no statute,
rule, regulation, executive order, decree, ruling or injunction shall have been
enacted, entered or promulgated by any court or governmental authority of
competent jurisdiction that prohibits or seeks to prohibit or otherwise
challenges the consummation of any of the transactions contemplated by the
Transaction Documents.

 

5.2          Conditions Precedent to the Obligations of the Company. The
obligation of the Company to sell the Units at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:

 

(a)          Representations and Warranties. The representations and warranties
of the Investors contained herein shall be true and correct in all material
respects as of the date when made and as of the Closing Date as though made on
and as of the Closing Date (except for those representations and warranties that
speak as of a specific date, which shall be true and correct in all material
respects as of such specified date).

 

(b)          Performance. The Investors shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Investors at or prior to the Closing.

 

(c)          Approvals. The Company shall have obtained all governmental,
regulatory or third party consents and approvals, if any, necessary for the sale
of the Units (including all Required Approvals), all of which shall be and
remain so long as necessary in full force and effect.

 

21 

 

  

(d)          Deliverables. The Investors shall have executed each of the
Transaction Documents to which it is a party and delivered the same to the
Company. The Investors shall have delivered to the Company those items required
by Section 2.2(b).

 

(e)          No Injunction. No Proceeding shall have been filed and no statute,
rule, regulation, executive order, decree, ruling or injunction shall have been
enacted, entered or promulgated by any court or governmental authority of
competent jurisdiction that prohibits or seeks to prohibit or otherwise
challenges the consummation of any of the transactions contemplated by the
Transaction Documents.

 

Article VI
INDEMNIFICATION

 

6.1          Indemnification of Investors. The Company will indemnify and hold
each Investor and its directors, officers, shareholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls such Investor (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, shareholders, agents, members, partners or employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling person (each, an “Investor Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and reasonable costs of investigation that any such Investor
Party may suffer or incur, as a result of or relating to third party claims
against such Investor relating to any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents, provided that that such a claim for
indemnification relating to any breach of any of the representations or
warranties made by the Company in this Agreement is made within six months from
the Closing. The Company will not be liable to any Investor Party under this
Agreement to the extent, but only to the extent that a loss, claim, damage or
liability is attributable to any Investor Party’s breach of any of the
representations, warranties, covenants or agreements made by such Investor Party
in this Agreement or in the other Transaction Documents.

 

6.2          Conduct of Indemnification Proceedings. Promptly after receipt by
any Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 6.1, such Indemnified Person shall promptly notify
the Company in writing, and the Company shall assume the defense thereof, and
shall assume the payment of all fees and expenses; provided, however , that the
failure of any Indemnified Person so to notify the Company shall not relieve the
Company of its obligations hereunder except to the extent that the Company is
actually prejudiced by such failure to notify. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless: (i) the Company and the Indemnified Person shall have mutually agreed to
the retention of such counsel; (ii) the Company shall have failed promptly to
assume the defense of such proceeding and to employ counsel reasonably
satisfactory to such Indemnified Person in such proceeding; or (iii) in the
reasonable judgment of counsel to such Indemnified Person, representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them in such proceeding; provided, that,
in the case of the foregoing clauses (i) through (iii), the Company shall not
pay for more than one counsel for all Indemnified Persons. The Company shall not
be liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned. Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, delayed or conditioned, the Company
shall not effect any settlement of any pending or threatened proceeding in
respect of which any Indemnified Person is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Person
from all liability arising out of such proceeding.

 

22 

 



 

Article VII
MISCELLANEOUS

 

7.1          Termination. This Agreement may be terminated by the Company or
Investors having the right to acquire a majority of the Units hereunder, by
written notice to the other parties, if the Closing has not been consummated by
October 15, 2015; provided that no such termination will affect the right of any
party to sue for any breach by the other party (or parties).

 

7.2          Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
sale and issuance of the applicable Units.

 

7.3          Entire Agreement; Further Assurances. The Transaction Documents,
together with the Exhibits, Annexes and Schedules thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Investors will execute and deliver to the
Investors such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.

 

7.4          Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or email at the
facsimile number or email address specified in this Section 7.4 prior to 6:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
or email at the facsimile number or email address specified in this Section 7.4
on a day that is not a Trading Day or later than 6:30 p.m. (New York City time)
on any Trading Day, (c) the Trading Day following the date of deposit with a
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses, facsimile
numbers and email addresses for such notices and communications are those set
forth on the signature pages hereof, or such other address or facsimile number
as may be designated in writing hereafter, in the same manner, by any such
Person.

 

23 

 



 

7.5          Amendments; Waivers. No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the Investors holding or having the right to acquire a
majority of the Units at the time of such amendment or, in the case of a waiver,
by the party against whom enforcement of any such waiver is sought. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

 

7.6          Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

7.7          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors; provided, however this
Agreement shall be assigned to any corporation or association into which the
Company may be merged or converted or with which it may be consolidated, or any
corporation, association or other similar entity resulting from any merger,
conversion or consolidation to which the Company shall be a party without the
execution or filing of any paper with any party hereto or any further act on the
part of any of the parties to this Agreement except where an instrument of
transfer or assignment is required by law to effect such succession, anything
herein to the contrary notwithstanding. Any Investor may assign its rights under
this Agreement to any Person to whom such Investor assigns or transfers any
Purchased Securities, provided (i) such transferor agrees in writing with the
transferee or assignee to assign such rights, and a copy of such agreement is
furnished to the Company after such assignment, (ii) the Company is furnished
with written notice of the name and address of such transferee or assignee,
(iii) following such transfer or assignment, the further disposition of such
securities by the transferee or assignee is restricted under the Securities Act
and applicable state securities laws, (iv) such transferee agrees in writing to
be bound, with respect to the transferred Purchased Securities, by the
provisions hereof that apply to the “Investors” and (v) such transfer shall have
been made in accordance with the applicable requirements of this Agreement and
with all laws applicable thereto.

 

7.8          No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

24 

 



 

7.9          Governing Law; Venue; Waiver of Jury Trial. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
without giving effect to any choice or conflict of law provision or rule that
would cause the application of the laws of any other jurisdiction. THE COMPANY
AND INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN
FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR ANY INVESTOR
HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR
DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE
TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR ANY INVESTOR, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. THE COMPANY AND INVESTORS
HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

 

7.10        Survival. Unless this Agreement is terminated under Section 7.1, the
representations and warranties, agreements and covenants contained herein shall
survive indefinitely.

 

7.11        Execution. This Agreement may be executed in counterparts, all of
which when taken together shall be considered one and the same agreement. In the
event that any signature is delivered by facsimile transmission or email
attachment, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or email-attached signature page were an
original thereof.

 

7.12        Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

25 

 

  

7.13        Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Documents. The decision of each Investor to
purchase Units pursuant to this Agreement has been made by such Investor
independently of any other Investor and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Investor or by any agent or employee of any other Investor, and no
Investor or any of its agents or employees shall have any liability to any other
Investor (or any other person) relating to or arising from any such information,
materials, statements or opinions. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no other
Investor will be acting as agent of such Investor in connection with monitoring
its investment hereunder. Each Investor shall be entitled to independently
protect and enforce its rights, including without limitation the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Investor to be joined as an additional party in
any Proceeding for such purpose.

 

7.14         Representations. Each Investor agrees that, except for the
representations and warranties contained in Section 3.1, the Company makes no
other representations or warranties, and the Company hereby disclaims any other
representations or warranties made by itself or any of its directors, officers
employees, investment bankers, financial advisors, attorneys, accountants,
agents and other representatives (collectively, “Representatives”), with respect
to the execution and delivery of this Agreement and the other Transaction
Documents, notwithstanding the delivery or disclosure to any other party or any
other party’s Representatives of any document or other information with respect
to any one or more of the foregoing. Without limiting the generality of the
foregoing, and notwithstanding any otherwise express representations and
warranties made by the Company in this Agreement, each of the Investors agrees
that neither the Company nor any of its subsidiaries makes or has made any
representation or warranty with respect to (i) any projections, forecasts,
estimates, plans or budgets or future revenues, expenses or expenditures, future
results of operations (or any component thereof), future cash flows (or any
component thereof) or future financial condition (or any component thereof) of
the Company or any of its subsidiaries or the future business, operations or
affairs of the Company or any of its subsidiaries heretofore or hereafter
delivered to or made available to it, or (ii) any other information, statements
or documents heretofore or hereafter delivered to or made available to it with
respect to the Company or any of its subsidiaries or the business, operations or
affairs of the Company or any of its subsidiaries, except to the extent and as
expressly covered by a representation and warranty made in this Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

26 

 



 

IN WITNESS WHEREOF, the parties hereto have executed or caused this Securities
Purchase and Registration Rights Agreement to be duly executed by their
respective authorized signatories as of the date first indicated above.

 



  GlassesOff Inc.       By: /s/ Nimrod Madar   Name: Nimrod Madar   Title:
President & CEO         Address for Notice:   5 Jabotinski St. POB 12   Ramat
Gan, Israel 5252006       Facsimile No.:   Telephone No.:   Attn:       With a
copy to:       Greenberg Traurig, P.A.   333 S.E. 2nd Avenue   Suite 4400  
Miami, FL 33131       Facsimile No.: 305.961.5756   Telephone No.: 305.579.0756
  Attn: Robert L. Grossman



 

COMPANY SIGNATURE PAGE TO

 

SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT

 

 

 

 



Investor Signature Page

 

IN WITNESS WHEREOF, by its execution and delivery of this signature page, the
undersigned Investor hereby joins in and agrees to be bound by the terms and
conditions of that certain Stock Purchase and Registration Rights Agreement
dated as of September 17, 2015 (the “Purchase Agreement”), by and among
GlassesOff Inc., a Nevada corporation, and the Investors (as defined therein),
as to the number of Units set forth across from such Investor’s name on the
Schedule of Investors, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

 





  Name of Investor:                      Cowen Overseas Investment L.P.        
            By: /s/ Owen Littman     Name: Owen Littman     Title: Authorized
Signatory                     Address:                           Telephone No.:
      Facsimile No.:       Email Address:    



 



Delivery Instructions (if different than above):   c/o:     Address:            
  Telephone No.:     Facsimile No. :     Other Special Instructions:    











 

Exhibits:

 



AInstruction Sheet for Investors

A-1Investor Questionnaire

A-2Investor Certificate

BForm of Note

CForm of Warrant

 



 

 

 

Investor Signature Page

 

IN WITNESS WHEREOF, by its execution and delivery of this signature page, the
undersigned Investor hereby joins in and agrees to be bound by the terms and
conditions of that certain Stock Purchase and Registration Rights Agreement
dated as of September 17, 2015 (the “Purchase Agreement”), by and among
GlassesOff Inc., a Nevada corporation, and the Investors (as defined therein),
as to the number of Units set forth across from such Investor’s name on the
Schedule of Investors, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

 



  Name of Investor:                      Michael Hobi                     By:
/s/ Michael Hobi     Name:     Title:                     Address:              
            Telephone No.:       Facsimile No.:       Email Address:    



 



Delivery Instructions (if different than above):   c/o:     Address:            
  Telephone No.:     Facsimile No. :     Other Special Instructions:    











 

Exhibits:

 



AInstruction Sheet for Investors

A-1Investor Questionnaire

A-2Investor Certificate

BForm of Note

CForm of Warrant

 

 

 

 

Investor Signature Page

 

IN WITNESS WHEREOF, by its execution and delivery of this signature page, the
undersigned Investor hereby joins in and agrees to be bound by the terms and
conditions of that certain Stock Purchase and Registration Rights Agreement
dated as of September 17, 2015 (the “Purchase Agreement”), by and among
GlassesOff Inc., a Nevada corporation, and the Investors (as defined therein),
as to the number of Units set forth across from such Investor’s name on the
Schedule of Investors, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

 





  Name of Investor:                      Ehud Levy                     By: /s/
Ehud Levy     Name:     Title:                     Address:                    
      Telephone No.:       Facsimile No.:       Email Address:    



 



Delivery Instructions (if different than above):   c/o:     Address:            
  Telephone No.:     Facsimile No. :     Other Special Instructions:    











 

Exhibits:

 



AInstruction Sheet for Investors

A-1Investor Questionnaire

A-2Investor Certificate

BForm of Note

CForm of Warrant

  



 

 

 

Investor Signature Page

 

IN WITNESS WHEREOF, by its execution and delivery of this signature page, the
undersigned Investor hereby joins in and agrees to be bound by the terms and
conditions of that certain Stock Purchase and Registration Rights Agreement
dated as of September 17, 2015 (the “Purchase Agreement”), by and among
GlassesOff Inc., a Nevada corporation, and the Investors (as defined therein),
as to the number of Units set forth across from such Investor’s name on the
Schedule of Investors, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

 

 



  Name of Investor:                      Shai Novik                     By: /s/
Shai Novik     Name:     Title:                     Address:                    
      Telephone No.:       Facsimile No.:       Email Address:    



 



Delivery Instructions (if different than above):   c/o:     Address:            
  Telephone No.:     Facsimile No. :     Other Special Instructions:    











 

Exhibits:

 



AInstruction Sheet for Investors

A-1Investor Questionnaire

A-2Investor Certificate

BForm of Note

CForm of Warrant

  

 

 

 

ANNEX a

 

SCHEDULE OF INVESTORS

 

Name of Investor

Number of
Units
Purchased

Aggregate
Purchase Price

      Cowen Overseas Investment L.P. 250 $250,000 Michael Hobi 500 $500,000 Ehud
Levy 500 $500,000 Shai Novik 500 $500,000             TOTAL:

1,750

$1,750,000

 







 

 



 

Exhibit A

 

INSTRUCTION SHEET FOR INVESTOR

 

(to be read in conjunction with the entire Securities Purchase and Registration
Rights Agreement)

 

         A.Complete the following items in the Securities Purchase and
Registration Rights Agreement:

 

1.Complete and execute the Investor Signature Page.  The Securities Purchase and
Registration Rights Agreement must be executed by an individual authorized to
bind the Investor.

 

2.Exhibit C-1 – Investor Questionnaire:

   

Provide the information requested by the Investor Questionnaire;

 

3Exhibit C-2 - Investor Certificate:

   

Provide the information requested by the Investor Certificate.

 

4.Return, via facsimile or email, the signed Securities Purchase and
Registration Rights Agreement, including the properly completed Exhibits C-1 and
C-2 to:

 

Email:               altmand@gtlaw.com

Facsimile:         305.961.5589

Telephone:       305.579.0589

Attn:                 Drew M. Altman, Esq.

 

5.After completing instruction number four (4) above, deliver the original
signed Securities Purchase and Registration Rights Agreement, including the
properly completed Exhibits  A-1 and A-2 to:

 

Greenberg Traurig, P.A.
333 S.E. 2nd Avenue
Suite 4400
Miami, Florida 33131
Attn: Drew M. Altman, Esq.  

 

          B.Instructions regarding the wire transfer of funds for the purchase
of the Units will be sent by facsimile or email to the Investor by the Company
at a later date.



 

 

 



 

Exhibit A-1

 

GLASSESOFF Inc.

 

INVESTOR QUESTIONNAIRE

 



  Please provide us with the following information:             1. The exact
name that the Purchased Securities are to be registered in (this is the name
that will appear on any certificates or instruments evidencing the Purchased
Securities).  You may use a nominee name if appropriate:             2. The
relationship between the Investor in the Purchased Securities and the Registered
Holder listed in response to item 1 above:             3. The mailing address,
telephone and fax number and email address of the Registered Holder listed in
response to item 1 above:                                                      
                      4. The Tax Identification Number of the Registered Holder
listed in response to item 1 above:    



 

A-1 

 



 

Exhibit A-2

 

GLASSESOFF Inc.

 

CERTIFICATE FOR CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY,
TRUST, FOUNDATION AND JOINT INVESTORS

 

If the Investor is a corporation, partnership, limited liability company, trust,
pension plan, foundation, joint Investor (other than a married couple) or other
entity, an authorized officer, partner, or trustee must complete, date and sign
this Certificate.

  

CERTIFICATE

 

The undersigned certifies that the representations and responses below are true
and accurate:

 

(a)           The Investor has been duly formed and is validly existing and has
full power and authority to invest in the Company. The person signing on behalf
of the undersigned has the authority to execute and deliver the Purchase
Agreement on behalf of the Investor and to take other actions with respect
thereto.

 

(b)          Indicate the form of entity of the undersigned:

 

____ Limited Partnership

 

____ General Partnership

 

____ Limited Liability Company

 

____ Corporation

 

____ Revocable Trust (identify each grantor and indicate under what
circumstances the trust is revocable by the grantor):

 



 

(Continue on a separate piece of paper, if necessary.)

 

____ Other type of Trust (indicate type of trust and, for trusts other than
pension trusts, name the grantors and beneficiaries):

 



 

(Continue on a separate piece of paper, if necessary.)

 

____ Other form of organization (indicate form of organization (
                                                                                                  ).

 

(c)           Indicate the approximate date the undersigned entity was formed:
                             .



 

A-2-1 

 

 

(d)           In order for the Company to offer and sell the Units in
conformance with state and federal securities laws, the following information
must be obtained regarding your investor status. Please initial each category
applicable to you as an investor in the Company.

  

___ 1. A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity;       ___ 2. A broker or dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934;       ___ 3. An insurance company as
defined in Section 2(13) of the Securities Act;       ___ 4. An investment
company registered under the Investment Company Act of 1940 or a business
development company as defined in Section 2(a)(48) of that Act;       ___ 5. A
Small Business Investment Company licensed by the U.S.  Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;       ___ 6. A plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000;       ___ 7. An employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company, or registered investment advisor, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors;      
___ 8. A private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940;       ___ 9. Any partnership or
corporation or any organization described in Section 501(c)(3) of the Internal
Revenue Code or similar business trust, not formed for the specific purpose of
acquiring the Shares, with total assets in excess of $5,000,000;      

 

A-2-2 

 

 

___ 10. A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Shares, whose purchase is directed by a
sophisticated person as described in Rule  506(b)(2)(ii) of the Exchange Act;  
    ___ 11. A “qualified institutional buyer” as defined by Rule 144A under the
Securities Act;

 



___ 12.

An entity in which all of the equity owners qualify under any of the above
subparagraphs (or each such equity owner is a natural person who either (i) has
an individual net worth, or joint net worth with such person’s spouse, in excess
of $1,000,000 (exclusive of such person’s primary residence) or (ii) had an
individual income in excess of $200,000 in each of the two most recent years or
joint income with that person’s spouse in excess of $300,000 in each of those
years and has a reasonable expectation of reaching the same income level in the
current year). If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and, with respect to each equity owner
that is not a natural person, the investor category which each such equity owner
satisfies:

          (Continue on a separate piece of paper, if necessary.)      



Please set forth in the space provided below the (i) states, if any, in the U.S.
in which you maintained your principal office during the past two years and the
dates during which you maintained your office in each state, (ii) state(s), if
any, in which you are incorporated or otherwise organized and (iii) state(s), if
any, in which you pay income taxes.

 



 

 



 

 



 

 

Dated:_______________________________, 2015           Print Name of Investor    
      Name:   Title:   (Signature and title of authorized officer, partner or
trustee)  

  

A-2-3 

 

  

Exhibit B

 

[Form of note – attached]

 

 



Exhibit 4.1 to the Company’s Current Report on Form 8-K, filed with the SEC on
September 23, 2015, is incorporated herein by reference.

  



 

 

 



Exhibit C

 

[Form of Warrant– attached]

 

 



Exhibit 4.2 to the Company’s Current Report on Form 8-K, filed with the SEC on
September 23, 2015, is incorporated herein by reference.

   



 

  



